DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2021 and 01/08/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5, 7, 8, 9, 10, 13, 14, 15, 16, 18-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borovinskih et al. (2013/0089828).
Borovinskih discloses a dental appliance (10 fig. 1, figure 4a-4b) including a shell body (20, 25) configured to receive a plurality of a patient's teeth in a shell cavities; a guide slot (22) located on a front side of the shell body, the guide slot configured/capable to receive an attachment(s) (e.g. 12) attached to a tooth and to guide the attachment along a path for movement of the tooth toward a target position; and a hook (e.g. 26) located on a same front side of the shell body as the guide slot and configured to engage an adjustment band (e.g. 33) to generate a force on the tooth for movement of the tooth to the target position along the path; the dental appliance is capable to cooperate with at least two adjustment bands to move the tooth to the target position along the path; the guide slot has an angled orientation (fig. 4B) with respect to the attachment for movement of the tooth along an angled path with respect to the patient's jaw; the guide slot has a vertical orientation with respect to the attachment for movement of the tooth along an vertical path with respect to the patient's jaw (fig. 5A, 5B); the guide slot has a V-shape (fig. 11D), the adjustment band (e.g. 33), wherein a first end of the adjustment band is configured to engage with the attachment and a second end of the adjustment band is configured to engage with the hook; the guide slot is on a lingual or buccal side of the patient's dentition; the guide slot is on a lingual side of a patient's dentition, and wherein the appliance includes a different guide slot on a buccal side of the patient's dentition as determined by the practitioner; the guide slot is configured/capable to allow the attachment extend therethrough; the dental appliance is configured/capable to cooperate with at least two adjustment bands to move the tooth to the target position along the path;  the guide slot is configured/capable to receive at least two attachments attached to corresponding teeth.  
 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borovinskih et al. as applied to claim 1 above.
Borovinskih discloses the invention substantially as claimed but silent about having multiple hooks as claimed; however, it is noted that the hook is designed to provide repositioning forces that tend to move teeth or jaw in a mesial or distal direction ([0076]). Thus, including additional hooks and/or slot guides would be desired to provide necessary repositioning forces to move teeth or jaw depending on individual needs. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the appliance of Borovinskih by providing additional hooks and/or slot guides to provide necessary repositioning forces to move teeth or jaw depending on individual needs.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borovinskih et al. as applied to claim 1 above, and further in view of Bailey (7,637,262). 
Borovinskih discloses the invention substantially as claimed except for protrusion(s) on the shell body; however, Bailey teaches a dental appliance including protrusion (e.g. 46) on the appliance to enable application of desirable vector forces in support of the guide planes based on patient’s need. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the appliance of Borovinskih by providing protrusions on the appliance as taught by Bailey for the reason set forth above. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borovinskih et al. as applied to claim 1 above. 
Borovinskih discloses the invention substantially as claimed except for thicker material on slot edges; however, it is noted that to prevent the shell appliance from ripping due to the cutout, one of ordinary skill in the art before the effective date of the claimed invention would understand to thicken the edges or applying a liner over the edges. 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Borovinskih by providing thicken slot edges in order to prevent the appliance from ripping or cracking. 
Claim(s) 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borovinskih et al. as applied to claim 1 or 13 above, and further in view of Hillard (2006/0188834). 
Borovinskih discloses the invention substantially as claimed except for bulges/block on the shell body as claimed; however, .
Hilliard teaches a dental aligner having bulges/blocks 22 (fig. 2, fig 7a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Borovinskih by providing bulges on the shell aligner as taught by Hilliard in order to impart therapeutic forces on teeth or for attachment of aligner auxiliaries to the aligner.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772